UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4965



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALDO ALBERTO CRUZ-OCHOA, a/k/a Ronaldo
Lopez-Cruz, a/k/a Ronaldo Cruz, a/k/a Antonio
Lopez, a/k/a Antonio Guadalupe Cruz-Perez,
a/k/a Ronald Cruz-Ochoa, a/k/a Orlando Roberto
Cruz-Ochoa,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00279)


Submitted:   April 11, 2007                   Decided:   May 11, 2007


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric A. Bach, Charlotte, North Carolina, for Appellant. Gretchen
C. F. Shappert, United States Attorney, Thomas T. Cullen, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronaldo Cruz-Ochoa, a citizen of El Salvador, pled guilty

to unlawful reentry after deportation for an aggravated felony in

violation of 8 U.S.C. § 1326(a), (b)(2) (2000). The district court

sentenced Cruz-Ochoa to fifty-seven months’ imprisonment.                 On

appeal, Cruz-Ochoa argues the district court erred in              failing to

impose a variance sentence pursuant to 18 U.S.C. § 3553(a) (West

2000 & Supp. 2006). For the following reasons, we affirm.

          After United States v. Booker, 543 U.S. 220 (2005), a

district court is no longer bound by the range prescribed by the

sentencing    guidelines.         However,   in   imposing     a    sentence

post-Booker, courts still must calculate the applicable guideline

range after making the appropriate findings of fact and consider

the range in conjunction with other relevant factors under the

guidelines and § 3553(a). United States v. Moreland, 437 F.3d 424,

432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).              This court

will affirm a post-Booker sentence if it “is within the statutorily

prescribed    range   and   is   reasonable.”     Id.   at   433    (internal

quotation marks and citation omitted).          “[A] sentence within the

proper advisory Guidelines range is presumptively reasonable.”

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006).

          Cruz-Ochoa submits that he offered substantial evidence

of rehabilitation following his convictions that enhanced his

criminal history category, and that his sentence is longer than


                                   - 2 -
necessary to comply with the factors set forth in 18 U.S.C.A.

§ 3553(a). However, Cruz-Ochoa’s sentence was within the guideline

range of fifty-seven to seventy-one months and well within the

twenty-year statutory maximum set forth in 8 U.S.C. § 1326 (b)(2).

Because the district court appropriately treated the guidelines as

advisory, and properly calculated and considered the guideline

range and the relevant § 3553(a) factors, in light of Cruz-Ochoa’s

mitigation arguments, we find the sentence reasonable.   See United

States v. Green, 436 F.3d 449 (4th Cir.) (holding that a sentence

within the properly calculated guidelines range is presumptively

reasonable), cert. denied, 126 S. Ct. 2309 (2006).

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                          AFFIRMED




                              - 3 -